 



EXHIBIT 10.1
HEALTH CARE REIT, INC.
Summary of Director Compensation
     For each calendar year, each non-employee member of the Board of Directors
of Health Care REIT, Inc. (the “Company”) will receive an annual retainer of
$75,000, payable in equal quarterly installments (commencing with the
installment paid in the second quarter of 2008). Additionally, effective
January 1, 2009, the chairs of the Audit Committee, the Compensation Committee
and the Nominating/Corporate Governance Committee will receive an additional
retainer of $15,000, $10,000 and $7,500, respectively, and the presiding
director of executive sessions of non-employee directors will receive an
additional retainer of $2,500. If the Board of Directors holds more than four
meetings in a year, each non-employee member of the Board will receive $1,500
for each meeting attended in excess of four meetings. With respect to the Audit,
Compensation, Executive and Nominating/Corporate Governance Committees, if any
of these committees holds more than four meetings in a year, each non-employee
member of these committees will receive $1,000 for each meeting attended in
excess of four meetings.
     Effective January 1, 2009, each of the non-employee directors will receive,
in each calendar year, a grant of deferred stock units with a value of $75,000,
pursuant to the Company’s 2005 Long-Term Incentive Plan. The deferred stock
units will be convertible into shares of common stock of the Company in three
equal installments on the first three anniversaries of the date of the grant.
Recipients of the deferred stock units also will be entitled to dividend
equivalent rights.
     Non-employee Directors who are appointed or elected to the Board of
Directors for the first time will receive a grant of $100,000 worth of deferred
stock units following their appointment or election. This grant includes the
$75,000 annual grant plus an additional $25,000 initial grant. Similar to the
annual grants, the deferred stock units will convert into shares of common stock
in three equal installments on the first three anniversaries of the date of
grant and recipients will be entitled to dividend equivalent rights.

